DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Preliminary Amendment
The preliminary amendment to the claims received 9/4/2020 is received and made of record in accordance with MPEP 714.01(e). Applicant’s statement of “no new matter entered” is acknowledged.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, “1. An induction charging device for a partially or fully electrically operated motor vehicle, comprising: at least one charging assembly including a charging coil and a temperature-control assembly through which a fluid is flowable, … the ferrite assembly including a plurality of ferrite plates arranged next to one another, which are each rotatable into a closed position and into an open position; wherein a respective ferrite plate of the plurality of ferrite plates, when in the closed position, is arranged parallel to the charging coil and shields the metal shielding plate from the charging coil such that comparatively little waste heat is generatable in the metal shielding plate; and wherein the respective ferrite plate, when in the open position, is arranged at an angle relative to the charging coil and partially shields the metal shielding plate from the charging coil such that a comparatively large amount of waste heat is generatable in the metal shielding plate” as recited in claim 1. Claims 2-16 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “17. An induction charging device for a motor vehicle, comprising: at least one charging assembly including a charging coil and a temperature-control assembly through which a fluid is flowable, … the plurality of ferrite plates each rotatable into a closed position and into an open position; wherein a respective ferrite plate of the plurality of ferrite plates is oriented transversely relative to the charging coil when in the open position; wherein the respective ferrite plate is oriented parallel to the charging coil when in the closed position; and wherein the respective ferrite plate shields a larger area of the metal shielding plate from the charging coil when in the closed position than when in the open position such that less waste heat is generatable in the metal shielding plate” as recited in independent claim 17.
The prior art does not disclose or suggest, “18. An induction charging device for a partially or fully electrically operated motor vehicle, comprising: at least one charging assembly including: a charging coil inductively couplable to a primary coil such that a motor vehicle battery is inductively chargeable; a temperature-control assembly through which a fluid is flowable, … the ferrite assembly including a plurality of ferrite plates arranged next to one another between the charging coil and the metal shielding plate, the plurality of ferrite plates each rotatable into a closed position and into an open position; wherein a respective ferrite plate of the plurality of ferrite plates is oriented transversely relative to the charging coil when in the open position; wherein the respective ferrite plate is oriented parallel to the charging coil when in the closed position; and wherein the respective ferrite plate shields a larger area of the metal shielding plate from the charging coil when in the closed position than when in the open position such that less waste heat is generatable in the metal shielding plate” as recited in independent claim 18. Claims 19-20 depend from 18 and are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2019170838 and DE 102017067 belong to the instant assignee and are cited for background relevance only.
US 10658100 discloses a coil unit including a ferrite plate and a coil carrying surface and a rear surface opposite to the coil carrying surface, a coil arranged on a side of the coil carrying surface of the ferrite plate, a device arranged on a side of the rear surface of the ferrite plate, and a cooling apparatus which feeds a coolant between the ferrite plate and the device. However, ‘100 does not disclose the allowable matter as recited above.
US 10763700 discloses a power transmission device including: a first coil; and a second coil. The first coil and the second coil are configured such that a first current direction and a second current direction are opposite to each other. The first coil includes a first adjacent portion located adjacent to the second coil, and a first spacer portion located on an opposite side of the first adjacent portion. The second coil includes a second adjacent portion located adjacent to the first coil, and a second spacer portion located on an opposite side of the second adjacent portion with respect to the second winding axis. The first adjacent portion is located higher than the first spacer portion. However, ‘700 does not disclose the allowable matter as recited above.
US 20200020478 discloses a coil device including a coil unit for stowing a coil part, and a heat dissipation unit thermally connected to the coil unit. The heat dissipation unit has a heat dissipation body, a heat dissipation fin movable relative to the heat dissipation body, and a fin drive mechanism for driving the heat dissipation fin. The heat dissipation unit has a heat dissipation configuration in which the heat dissipation fin projects from the heat dissipation body in a direction intersecting a winding axis, and a stowed configuration in which the heat dissipation fin is stowed in the heat dissipation body. However, ‘478 does not disclose the allowable matter as recited above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859